Title: To Thomas Jefferson from David Humphreys, 29 April 1793
From: Humphreys, David
To: Jefferson, Thomas


Lisbon, 29 Apr. 1793. He has received no direct intelligence from America since his last dispatch. The birth of a daughter to the Princess of Brazil this morning will require the diplomatic corps to attend court for ten successive days beginning tomorrow and lead to the suspension of all business for some days so that the Portuguese can celebrate the arrival of this eagerly awaited successor to the reigning family. There is no reliable news from France because of the suspension of land communications with it. M. d’Arbot, the proposed French minister mentioned in his last, left a few days ago for Le Havre in an American vessel, his departure having been hastened by certain intimations from this court. At the captain’s request, he has asked Pinto to indemnify his expenses in being detained here by the government, but owing to the minister’s illness Mr. Seabra has laid the matter before the Prince. Captain Perkins, for whom he obtained permission to leave Lisbon, sailed to Cadiz and sold his cargo for a much higher price than he could have obtained here. He has just seen a despondent letter of 20 Mch. from Captain O’Bryen to a gentleman here stating that the plague has broken out again in Algiers, that the Swedish consul had ransomed George Smith, an American captive, for 2,696 dollars, that five Dutch ships worth 1,500,000 dollars have been condemned and 63 people enslaved, that it will cost the Dutch 350,000 dollars more to make peace, and that the French consul has been ordered to leave Algiers in 55 days. A late letter from Simpson at Gibraltar mentions that Moroccan affairs remain in the same state they have been for a long time, and this day’s post brings a letter from Short in Spain with no significant information.
